—In a proceeding, inter alia, to prohibit the respondent Board of Elections of the County of Westchester from certifying the results of a primary election held on September 12, 1995, in the event that those results have the effect of nominating Andrea Stewart-Cousins as the candidate of the Democratic Party at a general election to be held on November 7, 1995, for the position of Westchester County Legislator for the 16th County Legislative District, the appeal is from a judgment of the Supreme Court, Westchester County (Scarpino, J.), dated September 29, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contentions, there is no requirement that a candidate at a primary election be a resident of *472the district at the time of the filing of the petitions nominating or designating him or her as a candidate in the primary. The only residency requirement is that the candidate be a resident at the time of the general election (see, Election Law § 6-122 [3]; Public Officers Law § 3 [1]; Westchester County Charter § 107.31; see also, Matter of Weidman v Starkweather, 80 NY2d 955, 956; Matter of Marino v Board of Elections, 199 AD2d 505; Matter of Clark v McCoy, 196 AD2d 607). Sullivan, J. P., Pizzuto, Altman and Hart, JJ., concur.